Citation Nr: 0821829	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  03-11 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to service connection for a back disorder.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The appellant and his wife




ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 



INTRODUCTION

The veteran served on active duty from October 1976 to 
October 1979.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from October 2000 and December 2001 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana, which denied the 
benefit sought on appeal.  The veteran appealed those 
decisions to BVA, and the case was referred to the Board for 
appellate review.  The Board remanded the case for further 
development in June 2004, and that development was completed.  
The case was subsequently returned to the Board, and in 
January 2007, the Board issued a decision denying the 
benefits sought on appeal.  The veteran then appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court), and in a February 2008 Order, the 
Court vacated the January 2007 Board decision and remanded 
the matter to the Board for development consistent with the 
parties' Joint Motion for Remand (Joint Motion).  

Hearings were held on November 17, 2003, in New Orleans, 
Louisiana, before Kathleen K. Gallagher, a Veterans Law 
Judge, and on December 12, 2006, by means of video 
conferencing equipment with the appellant in New Orleans, 
Louisiana, and the same judge sitting in Washington, DC.  The 
judge was designated by the Chairman to conduct the hearings 
pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and is rendering 
the determination in this case.  Transcripts of the hearing 
testimony are in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for Remand:  To obtain a medical opinion.


The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

In this case, the veteran was afforded a VA examination in 
June 2004 in connection with his claim for service connection 
for a back disorder.  However, as pointed out by the parties 
to the Joint Motion, the June 2004 VA examiner indicated that 
the examination revealed a rigid lumbar spine with poor 
cooperation or ability to cooperate due to subjective pain 
and stated that he could not conclude that there is medical 
evidence in favor of causation as to the back condition.  The 
parties found the wording of the opinion to be unclear.  

Medical opinions that are speculative, general, or 
inconclusive in nature do not provide a sufficient basis upon 
which to support a claim.  See e.g. McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006) (finding doctor's opinion that "it 
is possible" and "it is within the realm of medical 
possibility" too speculative to establish medical nexus); 
Goss v. Brown, 9 Vet. App. 109, 114 (1996) (using the word 
"could not rule out" was too speculative to establish 
medical nexus); Warren v. Brown, 6 Vet. App. 4, 6 (1993) 
(medical opinion expressed only in terms such as "could have 
been" is not sufficient to reopen a claim of service 
connection); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
(medical opinion framed in terms of "may or may not" is 
speculative and insufficient to support an award of service 
connection for the cause of death); Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (physician's statement that the veteran 
"may have been having some symptoms of his multiple 
sclerosis for many years prior to the date of diagnosis" was 
insufficient to award service connection); Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996) (a generic statement about 
the possibility of a link between chest trauma and 
restrictive lung disease was "too general and inconclusive" 
to support an award of service connection).  Applicable 
regulations also provide that a finding of service connection 
may not be based on a resort to speculation or a remote 
possibility.  See 38 C.F.R. § 3.102 (2007).  Therefore, the 
Board finds that a clarifying medical opinion is necessary to 
determine the nature and etiology of any back disorder that 
may be present.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED to for 
the following action:


The veteran should be afforded a VA 
examination to determine the nature 
and etiology of any back disorder 
that may be present.  Any and all 
studies, tests, and evaluations 
deemed necessary by the examiner 
should be performed.  The examiner is 
requested to review all pertinent 
records associated with the claims 
file, including the veteran's service 
medical records and the 2004 VA 
examination report.  The examiner 
should identify all current back 
disorders other than pain.  For each 
disorder identified, the examiner 
should state an opinion as to the 
likelihood (likely, unlikely, at 
least as likely as not) that a 
current back disorder is the result 
of an event, injury, or disease 
incurred during the veteran's 
military service.

In rendering the opinion, the 
examiner should not resort to mere 
speculation, but rather should 
consider that the phrase "at least as 
likely as not" does not mean within 
the realm of medical possibility, but 
rather that the medical evidence both 
for and against a conclusion is so 
evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find 
against it.  Thus, unless the 
examiner concludes that the current 
disability is either likely or 
unlikely the result of an event, 
injury, disease incurred in service, 
the examiner should state whether it 
is at least as likely that the 
current disability is the result of 
an event, injury, or disease incurred 
in service as opposed to its being 
the result of some other factor or 
factors.

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history 
[,]" 38 C.F.R. § 4.1 (2007), copies 
of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.


When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until he is notified. 





_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



